DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 09/27/2021. Claims 1, 2, 4, 6, 8-13 and 15-20 are currently pending in the application. An action follows below:
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Leonard Z. Hua, applicant’s representative with Reg. No. 69247, on 10/14/2021.
The application has been amended as follows: 
In the claims:
	Claim 19:	Replace “image” in line 3 with -- graphic and/or text --;
			Insert -- the graphic and/or text -- immediately after “return” in line 3;
Replace “image” in line 6 with -- graphic and/or text --; and
Insert -- the graphic and/or text -- immediately after “return” in last line.

Claim 20:	Replace “image.” in last line with -- graphic and/or text. --;
			
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 2, 4, 6, 8-13 and 15-20 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to a system and a method for controlling aerial display of images in a 3D space above a touch screen equipped display device, and in particular to detection of non-contact hand gestures made above such device. Independent claim 1 identifies the uniquely distinct limitations, “in response to detecting the second non-contact gesture, displaying one or more icons, one or more graphics and/or one or more other images at a second distance from the display screen in the 3D space proximate to the display screen, wherein the second distance is different from the first distance, detecting a third capacitive response of a third non-contact gesture made by a user proximate to the display screen, and in response to detecting the third non-contact gesture, ceasing to display the one or more icons, the one or more graphics and/or the one or more other images.” Independent claim 9 identifies the uniquely distinct limitations, “displaying one or more icons, one or more graphics and/or one or more other images at a second distance from the display screen in response to the second non-contact gesture, wherein the second distance is different from the first distance; and ceasing to display the one or more icons, the one or more graphics and/or the one or more other images in response to the third non-contact gesture.”  Independent claim 17 identifies the uniquely distinct limitations, “in response to determining that the first interactive non-contact gesture has been performed on the graphic and/or text by the user, displaying movement of the graphic and/or text to a second position in the 3D space and then return of the graphic and/or text to the pre-defined home position after a pre-defined time, wherein the pre-defined home position is different from the second position; and in response to determining that the second interactive non-contact gesture has been performed by the user, displaying movement of the graphic and/or text to a third position in the 3D space and then return of the graphic and/or text to the pre-defined home position after a-the pre-defined times wherein the pre-defined home position is different from the third position.” The closest prior arts, Renwick, Karunamuni et al., Dal Zot et al., Kim et al., Froy et al., Spivack et al., and Lee et al. all discussed in the previous Office action dated 07/01/2021, either singularly or in combination, fail to anticipate or render obvious the above underlined limitations arranged to operate in combination with all of the other claimed limitations particularly recited by these claims. 
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626